IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOHN WHEELER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0185

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 1, 2015.

An appeal from an order of the Circuit Court for Duval County.
Kevin A. Blazs, Judge.

John Wheeler, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Upon consideration of the appellee’s motion to dismiss, the motion is

granted and this appeal is dismissed as moot. See Toomer v. State, 895 So. 2d

1256 (Fla. 1st DCA 2005) (dismissing appeal of order denying motion seeking jail
credit, holding that “[b]ecause the appellant is no longer in jail, he has no use for

jail credit that would shorten his sentence, rendering this appeal moot”).

      DISMISSED.

WOLF, THOMAS, and OSTERHAUS, JJ., CONCUR.




                                          2